Fill in this information to identify the case:

Debtor 1       Norma Rachel Erwin

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the      Northern                   District of     California
                                                                                       (State)

Case number           19-50563




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                12/16
If the debtor’s plan provides for payment of post-petition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

                             Deutsche Bank National Trust Company, as Trustee
                             for HarborView Mortgage Loan Trust Mortgage Loan
Name of Creditor:            Pass-Through Certificates, Series 2006-9                    Court claim No. (if known):   3

Last 4 digits of any number you
use to identify the debtor’s account:        6440

Does this notice supplement a prior notice of post-petition fees,
expenses, and charges?
     No

     Yes. Date of the last notice:

Part 1:     Itemize Post-petition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
indicate that approval in parentheses after the date the amount was incurred.
Description                                                                 Dates Incurred                                           Amount
 1.Late Charges                                                                                                            (1)   $

 2.Non-sufficient funds (NSF) fees                                                                                         (2)   $

 3.Attorney Fees                                                                                                           (3)   $

 4.Filing fees and court costs                                                                                             (4)   $

 5.Bankruptcy/Proof of claim fees                                           05/13/2019                                     (5)   $   400.00

 6.Appraisal/Broker’s price opinion fees                                                                                   (6)   $

 7.Property inspection fees                                                                                                (7)   $

 8.Tax advances (non-escrow)                                                                                               (8)   $

 9.Insurance advances (non-escrow)                                                                                         (9)   $

10.Property preservation expenses. Specify:                                                                                (10) $

11.Other. Specify:          410A Form Review Fee                            05/13/2019                                     (11) $    250.00

12.Other. Specify:          Mailing costs                                   05/14/2019                                     (12) $    1.60

13.Other. Specify:                                                                                                         (13) $

14.Other. Specify:                                                                                                         (14) $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Official Form 410S2                      Notice of Postpetition Mortgage Fees, Expenses, and Charges                                        page 1
              Case: 19-50563                 Doc#      Filed: 09/12/19               Entered: 09/12/19 13:05:45                  Page 1 of 4
Debtor 1           Norma Rachel Erwin                                                    Case Number (if known)    19-50563
                   First Name            Middle Name       Last Name



Part 4:
                   Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.
           I am the creditor.

           I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
 X         /s/ Arnold L. Graff                                                                    Date    July 12, 2019
           Signature


Print:              Arnold L. Graff                                                              Title:   Agent for Creditor
                    First Name            Middle Name       Last Name

Company:            Aldridge Pite, LLP

Address:            4375 Jutland Dr. Suite 200; P.O. Box 17933
                    Number                Street

                    San Diego                      CA       92177-0933
                    City                  State                         Zip Code

Contact phone       (858)-750-7600                                                               Email    PCN-PPFN.Inquiries@nationstarmail.com




Official Form 410S2                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                                 page 2
             Case: 19-50563                Doc#         Filed: 09/12/19            Entered: 09/12/19 13:05:45              Page 2 of 4
      Arnold L. Graff (SBN 269170)
  1   agraff@aldridgepite.com
      Joseph C. Delmotte (SBN 259460)
  2   jdelmotte@aldridgepite.com
      ALDRIDGE PITE, LLP
  3   4375 Jutland Drive, Suite 200
      P.O. Box 17933
  4   San Diego, CA 92177-0933
      Telephone: (858) 750-7600
  5   Facsimile: (619) 590-1385
  6   Attorneys for
      Deutsche Bank National Trust Company, as
  7   Trustee for HarborView Mortgage Loan Trust
      Mortgage Loan Pass-Through Certificates, Series
  8   2006-9
  9                              UNITED STATES BANKRUPTCY COURT
 10
                   NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
 11

 12    In re                                              Case No. 19-50563
 13    NORMA RACHEL ERWIN,                                Chapter 13
 14                    Debtor.
                                                          PROOF OF SERVICE
 15

 16            I, Melissa Gonzalez, declare that:
 17            I am employed by Aldridge Pite, LLP. My business address is: Fifteen Piedmont Center,
 18 3575 Piedmont Road, N.E., Suite 500, Atlanta, GA 30305. I am over the age of eighteen years and

 19 not a party to this case.
 20            On September 12, 2019, I caused the following documents:
 21                  Notice of Postpetition Mortgage Fees, Expenses, and Charges;
 22 to be served in said cause by placing a copy thereof enclosed in a sealed envelope with postage

 23 thereon fully prepaid in the United States Mail at San Diego, California, and/or via electronic means

 24 pursuant to Bankruptcy Local Rule 9013-3(c) as follows:

 25
                                                  DEBTOR
 26                                          Norma Rachel Erwin
                                          3181 Apperson Ridge Drive
 27                                          San Jose, CA 95148
                                               (Via U.S. Mail/)
 28

                                                   -1-                                 CASE NO. 19-50563
                                              PROOF OF SERVICE

Case: 19-50563       Doc#       Filed: 09/12/19     Entered: 09/12/19 13:05:45     Page 3 of 4
                                         DEBTOR’S ATTORNEYS
  1
                                            Ronda N. Edgar
  2                                      Edgar Law Group, LLP
                                           675 N 1st st #700
  3                                       San Jose, CA 95112
  4

  5                                        Matthew Mellen
                                          Mellen Law Firm
  6                               One Embarcadero Center, Fifth Floor
                                       San Francisco, CA 94111
  7                                   email@mellenlawfirm.com
                                              (Via NEF)
  8

  9                                             TRUSTEE
                                          Devin Derham-Burk
 10                                          P.O. Box 50013
                                        San Jose, CA 95150-0013
 11
                                          ctdocs@ch13sj.com
 12                                            (Via NEF)

 13                                        U.S. TRUSTEE
                                            U.S. Trustee
 14                                     Department of Justice
 15                                USTPRegion17.SJ.ECF@usdoj.gov
                                             (Via NEF)
 16

 17        I declare under penalty of perjury that the foregoing is true and correct.

 18 Dated: September 12, 2019                     /s/Melissa Gonzalez
                                                  MELISSA GONZALEZ
 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                -2-                                     CASE NO. 19-50563
                                           PROOF OF SERVICE

Case: 19-50563    Doc#     Filed: 09/12/19      Entered: 09/12/19 13:05:45        Page 4 of 4
